By the Court.
Berry, J.
Whether certain work was performed by plaintiff for defendant, was the important question in this case. It seems to us that there was evidence having a reasonable tendency to show that the work was done by plaintiff for defendant, and, therefore, we perceive no reason for taking this case out of the usual rule in accordance with which we have so frequently refused to set aside verdicts under like circumstances.
■ The remark of the judge below in his opinion upon the motion for a new trial, seems to us just, as applied to this *300case. He says, “ there was evidence in the case from which the jury might infer that the work was done for this defendant, and if they have seen fit in the exercise of their peculiar right of determining the weight of evidence, to look with more favor upon the plaintiff’s evidence, than upon the explanatory testimony of the defendant, it is not for the court to overrule their decision.”
Judgment affirmed.